Citation Nr: 1422629	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-14 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 23, 2011.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In August 2013, the Board remanded this case for additional development.  The Veteran indicated in a January 25, 2014, letter to the Board that he seeks to proceed pro se.
FINDING OF FACT

The Veteran's service-connected disabilities alone rendered him unable to obtain or maintain a substantially gainful occupation prior to June 23, 2011.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits prior to June 23, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Entitlement to TDIU Prior to June 23, 2011

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to June 23, 2011, the Veteran was service-connected for post-traumatic stress disorder (70 percent), status post prostate cancer (40 percent from May 31, 2007; 60 percent from August 21, 2009); malaria (0 percent from April 15, 1972); and erectile dysfunction (0 percent from May 31, 2007).  Prior to June 23, 2011, the Veteran's combined rating was 90 percent from August 21, 2009 and 80 percent from May 31, 2007.  As such, the Veteran meets the percentage requirements set out in 38 C.F.R. § 4.16 for the period prior to June 23, 2011.

Also, the evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to June 23, 2011.  The record shows that the Veteran last worked June 30, 2008 as a custodian at a community college.  He retired.  Prior to retirement he sought out counselling from the Vet Center.

Vet Center treatment records dated prior to June 23, 2011 reflect that the Veteran had considerable difficulty coping with his PTSD symptoms and there is evidence showing unemployability.  Although the December 2009 VA examination report shows that the Veteran is employable, this finding was predicated on the belief that he could work because he could "stay busy and occupy himself with work in his garage" during his retirement, which is not the standard for evaluating unemployability.  Essentially, the December 2009 VA medical opinion on employability and does not show that the Veteran's PTSD disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Therefore, it has no probative value.

Likewise, a December 2013 addendum to report of VA examination dated in October 2013 has no probative value.  It reflects that "Based on prior PTSD Review dated August 2011, it appears [that the] Veteran was able to do some sort of low level undemanding type of work, however based on his most recent PTSD Review Veteran would be able to work."  The type work identified by the examiner as suited to the Veteran is vague and at best seems to fall within the category of marginal employment, which would not then qualify as a substantially gainful occupation.  Id.
A private medical opinion dated in June 2011 reflects that the Veteran is unemployable due to psychiatric disorders and physical limitations.  Because the physician noted that physical limitations contributed to the Veteran's unemployability, the opinion has limited probative value.  However, the Board observes that the same physician clarified this opinion in an October 2012 letter, indicating that the Veteran was unemployable due to multiple psychiatric illnesses since "some time in 2008."  This statement is highly probative and corroborates various statements from the Veteran that also reflect that he was unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD prior to June 23, 2011.  An April 2010 narrative report from a VA vocational rehabilitation counselor shows that the Veteran was unable to work due to service-connected disability.

While there is evidence of record showing unemployability that includes consideration of age and nonservice-connected disability, the Board believes that there is sufficient evidence of record establishing that the Veteran was also unable to obtain and retain substantially gainful employment due to service-connected disability alone from June 27, 2008, which is the date of his earliest statement specifically raising the issue of entitlement to a TDIU, to June 23, 2011.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that TDIU benefits are warranted from June 27, 2008, to June 23, 2011.  See 38 U.S.C. § 5107(b).  Accordingly, the claim is granted.


ORDER

The claim of entitlement to TDIU benefits from June 27, 2008, to June 23, 2011, is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


